To compel respondent to set aside an order quashing contempt proceedings, and to proceed with the hearing of the question of contempt.
*472Granted May 22, 1894, with costs against respondent in the contempt proceeding.
A former judge granted the order to show, cause in the contempt proceedings. A motion to quash was made after his retirement, and his successor granted the motion. The question was, whether there was enough before the judge granting the order to show cause, to warrant the citation. It was suggested, that the court will not by mandamus review the decision of the trial judge in contempt proceedings.
Held, that such is the rule in any caase where the determination of the judge calls for the exercise of judgment in determining the fact; but where the question which the judge determines is, whether there is jurisdiction to proceed to try the question of fact, his ruling is open to review, and as mandamus is the only adequate remedy, it may properly be employed.